Citation Nr: 0924781	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  99-15 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for Veteran's cause of 
death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from May 1942 to December 
1945.  He died in August 1998.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 decision rendered by the 
New York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim for 
entitlement to service connection for the Veteran's cause of 
death.

In May 2005, the appellant was scheduled to testify at a 
hearing at the RO before a Veterans Law Judge.  However, the 
appellant cancelled the hearing and requested that the 
Veteran's claims file be forwarded to the Board.

In a January 2006 statement, the appellant's representative 
seems to be raising a claim for entitlement to dependency and 
indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. 
§ 1318.  This matter is referred to the AMC/RO for proper 
action. 

In February 2006, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) for additional 
development and readjudication. 

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal. Information concerning the VCAA was provided to the 
appellant by the RO and AMC in correspondence dated in June 
2003 and March 2006.

In a claim for DIC benefits, VA's notice requirements include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In this case, a review of the VCAA notice letters dated in 
June 2003 and March 2006 shows the RO and AMC failed to 
provide the appellant a statement of the conditions for which 
the Veteran was service-connected at the time of his death as 
well as an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition.

At the time of his death, the Veteran was service-connected 
for asthma (rated as 10 percent disabling).

The appellant and her representative contend that the 
Veteran's service-connected asthma was a contributory cause 
of his death.

Documents included in the file indicate that the Veteran died 
while vacationing in the French West Indies in August 1998.  
In an August 1998 statement, the immediate cause of the 
Veteran's death was identified by S. W., M. D., the Veteran's 
private physician, as most likely to be sudden 
cardiopulmonary arrest which stems from an underlying aortic 
stenosis and cardiomyopathy.  The Veteran's other present 
conditions were listed as asthma, hypertension, ileal 
stenosis, and a recent history of adenocarcinoma.  

Pursuant to the February 2006 remand decision, the AMC/RO 
(only if additional relevant medical evidence was obtained) 
was instructed to arrange for a VA cardiologist to review the 
Veteran's entire claims file and offer opinions as to whether 
it is at least as likely as not that the Veteran's service-
connected asthma, or any other incident of service, 
contributed substantially or materially to his cause of 
death.  

In April 2006, two private treatment providers statements 
were associated with the claims file.  In a July 1999 
statement, J. D., M. D., another private physician, indicated 
that he had treated the Veteran for past 18 years due to 
chronic severe allergic asthma and rhinitis that required 
immunotherapy, multiple medications, and daily environmental 
control in order to breathe.  Besides his respiratory 
condition, the physician indicated that the Veteran also had 
aortic stenosis, hypertension, arthritis, and coronary artery 
disease.  The physician opined that these medical conditions, 
combined with his asthma, probably were instrumental in his 
tragic death (combined heart and lung disease).  In an August 
1999 statement, S. W., M. D. indicated that the Veteran's 
asthma attacks were quite serious at that time and that the 
Veteran was having increased shortness of breath over that 
last several months before his death.  He opined that the 
Veteran's asthma contributed to his demise. 

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  As additional relevant medical evidence was obtained 
concerning the appellant's claim and associated with the 
record after the February 2006 remand, a medical opinion is 
needed to determine whether the Veteran's service-connected 
asthma was a contributory cause of his death.  

Records from the Veteran's private physicians were not 
obtained because appellant did not provide updated 
authorization after requests from the AMC/RO in January 2007 
and January 2008.  However, as additional development is 
required for this case, the AMC/RO should again give the 
appellant an opportunity to provide authorization to obtain 
private treatment notes from the Veteran's private 
physicians, S. W., M.D. and J. D., M.D.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO is to provide the appellant 
a corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes a statement of the conditions for 
which the Veteran was service-connected at 
the time of his death as well as an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected condition, in accordance with 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

2.  The AMC/RO should contact the 
appellant and obtain the names, addresses 
and approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for asthma, 
allergies, shortness of breath, and heart 
conditions since December 1945.  Of 
particular interest are any private 
inpatient or outpatient records of 
evaluation and/or treatment of the 
Veteran's asthma, allergies, shortness of 
breath, and heart conditions from J. D., 
M.D. and S.W., M.D., for the period from 
December 1945 to August 1998.  The 
appellant should be advised of the need 
for VA to have access to those records in 
order to have a full understanding of the 
Veteran's disabilities prior to his death.  
After the appellant has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the appellant, a notation to 
that effect should be included in the 
file.  The appellant and her 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the appellant the 
opportunity to obtain and submit those 
records for VA review.

3.  Thereafter, the Veteran's claims file 
should be reviewed by a VA physician, 
preferably a cardiologist, for an opinion 
as to whether there is at least a 50 
percent probability or greater (at least 
as likely as not) that the Veteran's 
service-connected asthma contributed 
substantially or materially to death or 
was of such a nature as to aggravate the 
sudden cardiopulmonary arrest that likely 
caused his death.  The claims folder and a 
copy of this REMAND must be made available 
to the physician for review of the case.  
The complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  The physician should 
also comment on the July and August 1999 
statements of the Veteran's private 
physicians that are included in the 
record.

4.  The AMC/RO must review the claims file 
and ensure that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


